                                                                                                L            a

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division
                                                                                  F      SEP 2 7 2019
                                                                                                             \Jj
                                                                                     ULtKK,U.S. DISTRICT COURT
                                                                                           RICHMOND. VA
ANTHONY DERRICK DANIELS,

        Plaintiff,

V.                                                                      Civil Action No. 3:19CV55


MUFEED W.SAID,

        Defendant.


                                  MEMORANDUM OPINION


        Anthony Derrick Daniels, a Virginia inmate proceeding pro se and informa pauperis,

filed this civil action. For the reasons that follow, the Court will dismiss the action pursuant to

28 U.S.C. §§ 1915(e)(2) and 1915A as frivolous and for failure to state a claim upon which relief

may be granted.

                                      L Preliminary Review


        Pursuant to the Prison Litigation Reform Act("PLRA")this Court must dismiss any

action filed by a prisoner if the Court determines that the action(1)"is frivolous," or(2)"fails to

state a claim on which relief may be granted." 28 U.S.C. § 1915(e)(2); see 28 U.S.C. § 1915A.

The first standard includes claims based upon "an indisputably meritless legal theory," or claims

where the "factual contentions are clearly baseless." Clay v. Yates, 809 F. Supp. 417,427(E.D.

Va. 1992)(quoting           v. Williams, 490 U.S. 319, 327(1989)). The second standard is the

familiar standard for motions to dismiss brought pursuant to Federal Rule of Civil Procedure

12(b)(6).

       "A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts, the merits ofa claim, or the
applicability of defenses." Republican Party ofN.C. v. Martin,980 F.2d 943,952(4th Cir.

1992)(citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1356

(1990)). In considering a motion to dismiss for failure to state a claim, a plaintiffs well-pleaded

allegations are taken as true and a court must view the complaint in the light most favorable to

the plaintiff. Mylan Labs., Inc. v. Matkari,1 F.3d 1130, 1134(4th Cir. 1993); see also Martin,

980 F.2d at 952. This principle applies only to factual allegations, however, and "a court

considering a motion to dismiss can choose to begin by identifying pleadings that, because they

are no more than conclusions, are not entitled to the assumption oftruth." Ashcroft v. Iqbal, 556

U.S. 662,679(2009).

        The Federal Rules of Civil Procedure "require[] only 'a short and plain statement ofthe

claim showing that the pleader is entitled to relief,' in order to 'give the defendant fair notice of

what the ... claim is and the grounds upon which it rests.'" Bell Atl. Corp. v. Twombly,

550 U.S. 544,555(2007)(second alteration in original)(quoting Conley v. Gibson, 355 U.S. 41,

47(1957)). Plaintiffs cannot satisfy this standard with complaints containing only "labels and

conclusions" or a "formulaic recitation ofthe elements of a cause of action." Id. (citations

omitted). Instead, a plaintiff must allege facts sufficient "to raise a right to relief above the

speculative level," id. (citation omitted), stating a claim that is "plausible on its face," id. at 570,

rather than merely "conceivable." Id. "A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged." Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp., 550 U.S. at 556). In

order for a claim or complaint to survive dismissal for failure to state a claim, therefore, the

plaintiff must "allege facts sufficient to state all the elements of[his or] her claim." Bass v. E.I

DuPont de Nemours & Co., 324 F.3d 761,765 (4th Cir. 2003)(citing Dickson v. Microsoft
Corp., 309 F.3d 193, 213 (4th Cir. 2002); lodice v. United States, 289 F.3d 270, 281 (4th

Cir. 2002)). Lastly, while the Court liberally construes pro se complaints, Gordon v. Leeke,574

F.2d 1147,1151 (4th Cir. 1978), it does not act as the inmate's advocate,sua sponte developing

statutory and constitutional claims the inmate failed to clearly raise on the face of his complaint.

See Brock v. Carroll, 107 F.3d 241, 243 (4th Cir. 1997)(Luttig, J., concurring); Beaudett v. City

ofHampton,775 F.2d 1274,1278 (4th Cir. 1985).

                                            11. Allegations


          Daniels's Complaint(ECF No. 1) contains a terse and disjointed statement of his claim

against Mufeed W. Said, a defense attorney who represented Daniels during his criminal

proceedings. {Id. at 2.) Daniels labels his claim as brought pursuant to "[t]he 5th, 6th, and 14th

Amendments to the U.S. Constitution"' {id. at 3)and states as follows:^

          The plaintiffs attorney(Mr. Said)failed to file a quash motion when evidence was
          strongly supported by facts and laws in my case. Defendant (Mr. Said) was my
          attorney and failed to file a motion with evidence given to him on June 1, 2018 to
          the courts on several dates. Showing no integrity and reckless disregard ofthe truth
          of the plaintiffs constitutional rights, also statutes and laws in Richmond Circuit
          Court.


{Id. at 4.) In an attachment labeled "Claim Attachment 1 A," Daniels continues the claim, and

states:


                  The Plaintiff is now on lawyer #4. The facts of perjury by Ms. Cheatham
          in preliminary statement areas follows,"she said it was my car." This is my date

         'The Fifth Amendment provides in pertinent part: "No person shall be ... deprived of
life, liberty, or property, without due process oflaw " U.S. CONST, amend. V. Similarly, the
Fourteenth Amendment Due Process Clause provides in pertinent part: "No State
shall... deprive any person of life, liberty, or property, without due process oflaw ...." U.S.
Const, amend. XIV,§ 1. Finally, the Sixth Amendment provides in pertinent part: "In all
criminal prosecutions, the accused shall enjoy the right... to have the Assistance of Counsel for
his defence." U.S. Const, amend. VI.


          ^ The Court corrects the punctuation, capitalization, spelling, and spacing in quotations
from Daniels's submissions. The Court employs the pagination assigned to the Complaint by the
CM/ECF docketing system.
       of arrest 10/14/17 for expired registered vehicle tags. The car is registered to Ms.
       Cheatham. I have been convicted on these charges in Henrico Traffic Court. The
       4 people in the courtroom support the fact of peijury against Ms. Cheatham: 1.
       Judge 2. Police Officer 3. Court Clerk 4. Lawyer from Henrico Traffic Court.
       (Have tickets.)

{Id. at 5.) Many pages later, Daniels also contends that "the defendant failed to perform

Virginia Defense Commission Standard of Practice for Indigent Counsel" and failed to

investigate certain alleged evidence. {Id. at 24.)

                                           III. Analysis


       To state a viable claim under 42 U.S.C. § 1983, a plaintiff must allege that a person

acting under color of state law deprived him or her of a constitutional right or of a right conferred

by a law ofthe United States. See Dowe v. Total Action Against Poverty in Roanoke Valley, 145

F.3d 653,658(4th Cir. 1998)(citing 42 U.S.C. § 1983). Here,the Court deems it both

unnecessary and inappropriate to engage in an extended discussion of the lack of merit of

Daniels's theory for relief. See Cochran v. Morris, 13> F.3d 1310,1315 (4th Cir. 1996)

(emphasizing that "abbreviated treatment" is consistent with Congress's vision for the

disposition offrivolous or "insubstantial claims"(citing Neitzke v. Williams,490 U.S. 319, 324

(1989))).

       Daniels faults Defendant Said, his defense attorney, for various perceived errors in his

criminal proceedings. However, private attorneys and public defenders do not act under color of

state or federal authority when they represent defendants in criminal proceedings. See, e.g.. Polk

Cnty. V. Dodson,454 U.S. 312, 325(1981)("[A] public defender does not act under color of

state law when performing a lawyer's traditional frinctions as counsel to a defendant in a

criminal proceeding."); Cox v. Hellerstein, 685 F.2d 1098, 1099(9th Cir. 1982)(holding that

private attorneys do not act under color of state or federal law when representing clients).
Therefore, Daniels's claims against Defendant Said are both frivolous and fail to state a claim

upon which relief may be granted.

                                        IV. Conclusion


       The action will be DISMISSED WITH PREJUDICE as frivolous and for failure to state a

claim. The Clerk will be DIRECTED to note the disposition ofthe action for purposes of28

U.S.C. § 1915(g).

       An appropriate Order will accompany this Memorandum Opinion.



                                                            M. Hanne
                                                            United States District Judge
Date:SEP 2 7 2019
Richmond, Virginia
